DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

            The information disclosure statement filed June 29, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the publication date is missing on the fourth non-patent literature in Page 2 (See 37 CFR 1.98).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter

            Claims 11 – 30 are allowed.


           Re independent claims 11, 20 and 26, the prior art of record, specifically Cassata et al (US 2015/0003503) teaches of an IO-link device configured as slave for transmitting or receiving signal data with a master module, the IO-link device comprising: a sensor or actuator configured to output measurement signals (Sensor, Fig.10A); a first microcontroller operatively coupled to the sensor or actuator and configured to receive the measurement signals and to generate data based on the measurement signals (microcontroller, Fig.10A), and a transceiving module comprising a physical layer transceiver configured to receive or transmit signal data from or to the master module (Transceiver, Fig.10A). 
           However, none of the cited prior art alone or in combination provides the motivation to teach: “the device comprising a second microcontroller operatively coupled to, and in bidirectional communication with, the physical layer transceiver, wherein the physical layer transceiver is configured to receive signal data associated with a request from the master module and to transmit signal data associated with the request to the second microcontroller; the second microcontroller is configured to receive the signal data from the physical layer transceiver and to execute a device IO-Link protocol stack, the second microcontroller being operatively coupled to, and in bidirectional communication with, the first microcontroller for the transmission of the signal of data based on the measurement signals from the first microcontroller in response to the signal data associated with the request.”


Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633